Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Response to Arguments
Applicant's arguments with respect to claims 1, 9 and 15 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-10, 13-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0322156 A1, hereinafter Lee) in view of Starkey (US 2011/0231447 A1, hereinafter Starkey).
Regarding independent claim(s) 1, Lee discloses a method comprising: receiving a request associated with a transaction to change a schema of a first database object; and performing optimistic concurrency control to process the request, wherein the performing comprises (Lee discloses database transactions typically include operations that read, create, or modify data in the database. The database schema is its structure described in a formal language supported by the database management system. Receive a request from the databases client to abort or commit the transaction. The transaction is atomically committed or aborted, as specified by the request. A database transaction is received that includes an operation to modify or delete a metadata entity of the database system (database object in a relational database is a data structure used to either store or reference data). A transaction is received from a database client that includes a first DDL statement and at least one of at least a first DML statement and a least a second DDL statement, which is  statements add, change, and delete. Optimistic concurrency control is a concurrency control method applied to transactional systems such as relational database management systems and software transactional memory, (see Lee: Para. 0028-0040, 0048-0053, 0058, 0059, 0134 and FIG. 13). This reads on the claim concept of receiving a request associated with a transaction to change a schema of a first database object; and performing optimistic concurrency control to process the request, wherein the performing comprises):
locally modifying the first database object to change the schema of the first database object based on the request to provide a second database object (Lee discloses for example, when a client 260 seeks to access metadata at a worker node 250, the worker node retrieves the corresponding metadata from the coordinator node 240 and caches it locally. The cached metadata for a specific database object will be valid until the next DDL (data definition language) transaction is committed for that particular database object. Receive a request from the databases client to abort or commit the transaction. The transaction is atomically committed or aborted, as specified by the request. A database transaction is received that includes an operation to modify or delete a metadata entity of the database system (database object in a relational database is a data structure used to either store or reference data). A transaction is received from a database client that includes a first DDL statement and at least one of at least a first DML statement and a least a second DDL statement, which is statements add, change/modifying, and delete. Characteristic is that the cost of transaction control operations, such as snapshot timestamp assignment or transaction commit, may become more important for local statements/transactions. The metadata object containers 1234 can be, for example, abstract data types that include data associated with the metadata entity, as well as implementing methods for accessing, updating, or otherwise using the metadata entities (see Lee: Para. 0028-0043, 0048-0061, 0106 and FIG. 7 & 10). This reads on the claim concept of locally modifying the first database object to change the schema of the first database object based on the request to provide a second database object). 
validating the second database object based on the global catalog; and committing the second database object to a globally shared storage in response to the validation (Lee discloses the master node 804 commits the transactions at 842, including updating a global commit timestamp, as shown in table 840. The metadata entity is a first version associated with a first version timestamp. A second version of the metadata entity is created in response to the first DDL statement. A second version timestamp is associated with the second version. The transaction is committed. The first and second versions are concurrently maintained for a time period. The version timestamp is derived from a global synchronization token, such as a transaction commit timestamp, maintained by a central transaction manager (which may be, for example, the coordinator node 240 of FIG. 2). A metadata repository, or catalog, of the master node 804 and the metadata caches of the slave nodes 804, 808, 812 have the content shown in tables 820, 826 where the system has a commit timestamp of 20, a first metadata entity has a version timestamp of 10 and a second metadata entity has a version timestamp of 20. Each node 210 has its own persistency store 230. In some examples, one or more nodes 210 may have shared storage, (see Lee: Para. 0046-0062 and 0114-0117). This reads on the claim concept of validating the second database object based on the global catalog; and committing the second database object to a globally shared storage in response to the validation).  

In the same field of endeavor, Starkey discloses after the local modification locking a global catalog, wherein the global catalog comprises global metadata for a plurality of database objects including the first database object (Starkey discloses a transaction is a unit of work must be completed in its entirety. A single transaction may include multiple data manipulations. Databases are now judged by a standard that defines ACID properties, namely: atomicity, consistency, isolation and durability. Atomicity guarantees that all transaction tasks will be completed in their entireties. Multi-version concurrency control (MVCC) is an alternative process for assuring concurrency. Locks could be exclusive, or write, locks, or non-exclusive, or read, locks and could be applied to individual records or to pages. The node object 400, like all the atoms, includes a global node ID 400F and a local node ID 400G of the node to which this node is listening. A Master Catalog atom 70 tracks the status of transactional and archival nodes in database system. The pending node indicates the global catalogue address is not present, which means the global catalogue is locked. The pending node is not ready to be distributed to the global address yet. The pending node stores data objects. Database UUI entry 70N contains the universal unique identification for the database. A local catalogue set locks to allow for changes to take place without any influences from the global catalogue/outside automation. Which means the global catalogue is locked. Until the local catalogue updates itself and then releases the lock to broadcast/distribute/global catalogue. All the metadata and data in the database. Each node additionally includes a communications control for establishing a communications path with each other node in the system, (see Starkey: Para. 0061-0071, 0075-0085, 0101, 0120, 0127-0147, 0137, 0161-0164 and FIG. 5-21). This reads on the claim concept of after the local modification locking a global catalog, wherein the global catalog comprises global metadata for a plurality of database objects including the first database object);  
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the database transactions that modify (optimistic concurrency control) of Lee in order to have incorporated the locking a global catalog (distributed database system), as disclosed by Starkey, since both of these are directed to optimistic concurrency model, a violation is considered to have occurred if, after a user receives a value from the database, another user modifies the value before the first user has attempted to modify it. Optimistic concurrency do not lock a row when reading it. When a user wants to update a row, the application must determine whether another user has changed the row since it was read. Optimistic concurrency is generally used in environments with a low contention for data. Optimistic concurrency improves performance because no locking of records is required, and locking of records requires additional server resources. Also, in order to maintain record locks, a persistent connection to the database server is required. Because this is not the case in an optimistic concurrency model, connections to the server are free to serve a larger number of clients in less time. A transaction is a set of related tasks that either succeeds (commit) or fails (abort) as a unit, among other things. A distributed transaction is a transaction that affects several resources. For a distributed transaction to commit, all participants must guarantee that any change to data will be permanent. Changes must persist despite system crashes or other unforeseen events. A connection object will automatically enlist in an existing distributed transaction if it determines that a transaction is active. A transaction is considered to be a local transaction when it is a single-phase transaction and is handled by the database directly. A transaction consists of a single command or a group of commands that execute as a package. Transactions allow you to combine multiple operations into a single unit of work. For example, imagine that an application performs two tasks. First, it updates a table with order information. Second, it updates a table that contains inventory information, debiting the items ordered. 
Regarding dependent claim(s) 3, the combination of Lee and Starkey disclose the method as in claim 1. Lee further discloses the request comprises a data definition language (DDL) operation request (Lee DDL or Data Definition Language actually consists of the database commands that can be used to define the database schema. It simply deals with descriptions of the database schema and is used to create and modify the structure of database objects in the database, (see Lee: Para. 0029-0039, 0118 and FIG. 1-9). This reads on the claim concept of the request comprises a data definition language (DDL) operation request).  
Regarding dependent claim(s) 4, the combination of Lee and Starkey disclose the method as in claim 1. Lee further discloses wherein the second database object and another object are associated with a write set the validation comprises validating the write set, and the commitment comprises committing the write set after the validation of the write set (Lee discloses the commit of multi-node write transactions and mediates between the worker nodes 250 when they need to exchange transactional information with each other. An application may connect to any of the database nodes 210 and execute arbitrary read and write transactions and includes a DDL statement (assign version timestamp the updated, which is validation between transaction), (see Lee: Para. 0039, 0049-0057, 0062-0071 and FIG. 13). This reads on the claim concept of wherein the second database object and another object are associated with a write set the validation comprises validating the write set, and the commitment comprises committing the write set after the validation of the write set). 
  Regarding dependent claim(s) 5, the combination of Lee and Starkey disclose the method as in claim 1. Lee further discloses wherein the validation wherein the validation comprises determining whether a version of the first database object associated with the global catalog is more recent than a version associated with the second database object (Lee discloses the master node commits the transaction T1 at 842, including updating a global commit timestamp, as shown in table. The identifier for metadata entity 1 is now associated with the latest version at the master node 804, having a version timestamp. An application may connect to any of the database nodes 210 and execute arbitrary read and write transactions and includes a DDL statement (assign version timestamp the updated, which is validation between transactions). The master node 804 has the information shown in tables 840. The commit timestamp for the system has been updated to 30, and the metadata repository include two versions of metadata entity, (see Lee: Para. 0039, 0049-0057, 0062-0071 and 0112-0117). This reads on the claim concept of wherein the validation wherein the validation comprises determining whether a version of the first database object associated with the global catalog is more recent than a version associated with the second database object). 
  Regarding dependent claim(s) 6, the combination of Lee and Starkey disclose the method as in claim 1. However, Lee does not appear to specifically disclose wherein the performing further comprises globally locking the first database object before the local modification.
In the same field of endeavor, Starkey discloses wherein the performing further comprises globally locking the first database object before the local modification (Starkey discloses a local node is updated or modified, its change number is incremented. The archival node sends an Object Written message 126 with the change number written to each node (global). A transaction is a unit of work must be completed in its entirety. A single transaction may include multiple data manipulations. Databases are now judged by a standard that defines ACID properties, namely: atomicity, consistency, isolation and durability. Atomicity guarantees that all transaction tasks will be completed in their entireties. Multi-version concurrency control (MVCC) is an alternative process for assuring concurrency. Locks could be exclusive, or write, locks, or non-exclusive, or read, locks and could be applied to individual records or to pages. The node object 400, like all the atoms, includes a global node ID 400F and a local node ID 400G of the node to which this node is listening. A Master Catalog atom 70 tracks the status of transactional and archival nodes in database system. The pending node indicates the global catalogue address is not present, which means the global catalogue is locked. The pending node is not ready to be distributed to the global address yet. The pending node stores data objects. Database UUI entry 70N contains the universal unique identification for the database. A local catalogue set locks to allow for changes to take place without any influences from the global catalogue/outside automation. Which means the global catalogue is locked. Until the local catalogue updates itself and then releases the lock to broadcast/distribute/global catalogue. All the metadata and data in the database. Each node additionally includes a communications control for establishing a communications path with each other node in the system, (see Starkey: Para. 0061-0071, 0075-0085, 0101, 0120, 0127-0147, 0137, 0161-0164 and FIG. 5-21). This reads on the claim concept of wherein the performing further comprises globally locking the first database object before the local modification). 
Regarding dependent claim(s) 8, the combination of Lee and Starkey disclose the method as in claim 1. However, Lee does not appear to specifically disclose further comprising: validating another locally modified database object based on the global catalog; and rolling back the another locally modified database object in response to the another locally modified database object not being validated.
In the same field of endeavor, Starkey discloses  further comprising: validating another locally modified database object based on the global catalog; and rolling back the another locally modified database object in response to the another locally modified database object not being validated (Starkey discloses  The node object 400, like all the atoms, includes a global node ID 400F and a local node ID 400G of the node to which this node is listening. Contain the identifications for the local port and the remote ports. A node type element 400L indicates whether the remote node is a transactional node, an archive node undergoing a synchronization process or an on-line archival node. Each node in the group 173 responds to the New Node message by recording the global ID and assigning a local ID of the joining transactional node and updating a local list of all connected nodes in their respective Master Catalog atoms. If a situation arises wherein it becomes necessary to rollback a transaction, a Record States atom generates a Backout Record message 146 that updates the backout record. These indicate whether the current status of the transaction is in an active state, a pre-commit state, a commit state or a rollback state. Under certain circumstances it is possible that a request related to one transaction will be blocked by another transaction on another node, (see Starkey: Para. 0107-0120 and 0123-0134). This reads on the claim concept of further comprising: validating another locally modified database object based on the global catalog; and rolling back the another locally modified database object in response to the another locally modified database object not being validated). 
Regarding independent claim(s) 9, Lee discloses a non-transitory computer readable storage medium storing instructions that, when executed by a processing node of a database system, cause the processing node to (Lee discloses a computer program product stored on one or more computer-readable storage media and executed on a computing device. Processing compound database transactions, those which include multiple operations (e.g., DML or DDL statements), where at least one of the operations modifies a metadata entity of the database system (e.g., a DDL statement), (see Lee: Para. 0032-0040, 0045-0061, 0130-0137 and 0162). This reads on the claim concept of a non-transitory computer readable storage medium storing instructions that, when executed by a processing node of a database system, cause the processing node to): 
receive a database transaction request associated with modifying schema of a table, wherein a structure of the table is represented by global metadata accessible by at least one other processing node, wherein the global metadata further represents an object other than the table process the database transaction request using optimistic concurrency control, including (Lee discloses a transaction commit, may become more important for local statements/transactions than multi-node global statements/ transactions due to their relative impact on overall performance. The master node commits the transaction including updating a global commit timestamp. Database transactions typically include operations that read, create, or modify data in the database. DDL statements can specify operations such as creating a table, dropping a table, altering a structure of a table, creating of a table index, and creating database views. The database schema is its structure described in a formal language supported by the database management system. Receive a request from the databases client to abort or commit the transaction. The transaction is atomically committed or aborted, as specified by the request. A database transaction is received that includes an operation to modify or delete a metadata entity of the database system (database object in a relational database is a data structure used to either store or reference data). A transaction is received from a database client that includes a first DDL statement and at least one of at least a first DML statement and a least a second DDL statement, which is  statements add, change, and delete. Optimistic concurrency control is a concurrency control method applied to transactional systems such as relational database management systems and software transactional memory, (see Lee: Para. 0028-0040, 0048-0053, 0058-0062 0114, 0134 and FIG. 13). This reads on the claim concept of  receive a database transaction request associated with modifying schema of a table, wherein a structure of the table is represented by global metadata accessible by at least one other processing node, wherein the global metadata further represents an object other than the table process the database transaction request using optimistic concurrency control, including): 
generating write set data in response to the database transaction request; validating the write set data (Lee discloses the commit of multi-node write transactions and mediates between the worker nodes 250 when they need to exchange transactional information with each other. An application may connect to any of the database nodes 210 and execute arbitrary read and write transactions and includes a DDL statement (assign version timestamp the updated, which is validation between transaction), (see Lee: Para. 0039, 0049-0057, 0062-0071 and FIG. 13). This reads on the claim concept of generating write set data in response to the database transaction request; validating the write set data); and 
However, Lee does not appears to specifically disclose locking the global metadata after the generation of the write set data and before the validation of the write set data. 
In the same field of endeavor, Starkey discloses locking the global metadata after the generation of the write set data and before the validation of the write set data (Starkey discloses a transaction is a unit of work must be completed in its entirety. A single transaction may include multiple data manipulations. Databases are now judged by a standard that defines ACID properties, namely: atomicity, consistency, isolation and durability. Atomicity guarantees that all transaction tasks will be completed in their entireties. Multi-version concurrency control (MVCC) is an alternative process for assuring concurrency. Locks could be exclusive, or write, locks, or non-exclusive, or read, locks and could be applied to individual records or to pages. On the success of the validation phase, the transaction updates are applied to the database, otherwise, the updates are discarded and the transaction is slowed down. Writeset: of a transaction contains all the write operations that Ti performs. The write phase ensures valid data to be written to the database that is validated in the validation phase. The protocol performs the rollback operation in case of an invalid scenario of the validation phase. The node object 400, like all the atoms, includes a global node ID 400F and a local node ID 400G of the node to which this node is listening. A Master Catalog atom 70 tracks the status of transactional and archival nodes in database system. The pending node indicates the global catalogue address is not present, which means the global catalogue is locked. The pending node is not ready to be distributed to the global address yet. The pending node stores data objects. Database UUI entry 70N contains the universal unique identification for the database. A local catalogue set locks to allow for changes to take place without any influences from the global catalogue/outside automation. Which means the global catalogue is locked. Until the local catalogue updates itself and then releases the lock to broadcast/distribute/global catalogue. All the metadata and data in the database. Each node additionally includes a communications control for establishing a communications path with each other node in the system, (see Starkey: Para. 0061-0071, 0075-0085, 0101, 0120, 0127-0147, 0137, 0161-0164 and FIG. 5-21). This reads on the claim concept of locking the global metadata after the generation of the write set data and before the validation of the write set data).    
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the database transactions that modify (optimistic concurrency control) of Lee in order to have incorporated the locking a global catalog (distributed database system), as disclosed by Starkey, since both of these are directed to optimistic concurrency model, a violation is considered to have occurred if, after a user receives a value from the database, another user modifies the value before the first user has attempted to modify it. Optimistic concurrency do not lock a row when reading it. When a user wants to update a row, the application must determine whether another user has changed the row since it was read. Optimistic concurrency is generally used in environments with a low contention for data. Optimistic concurrency improves performance because no locking of records is required, and locking of records requires additional server resources. Also, in order to maintain record locks, a persistent connection to the database server is required. Because this is not the case in an optimistic concurrency model, connections to the server are free to serve a larger number of clients in less time. A transaction is a set of related tasks that either succeeds (commit) or fails (abort) as a unit, among other things. A distributed transaction is a transaction that affects several resources. For a distributed transaction to commit, all participants must guarantee that any change to data will be permanent. Changes must persist despite system crashes or other unforeseen events. A connection object will automatically enlist in an existing distributed transaction if it determines that a transaction is active. A transaction is considered to be a local transaction when it is a single-phase transaction and is handled by the database directly. A transaction consists of a single command or a group of commands that execute as a package. Transactions allow you to combine multiple operations into a single unit of work. For example, imagine that an application performs two tasks. First, it updates a table with order information. Second, it updates a table that contains inventory information, debiting the items ordered. If either task fails, then both updates are rolled back. In distributed transactions is particularly applicable when pooling business objects. If a business object is pooled with an open connection, automatic transaction enlistment only occurs when that connection is opened. If multiple transactions are performed using the pooled business object, the open connection for that object will not automatically enlist in newly initiated transactions. A distributed database system allows applications to access data from local and remote databases. The goal of transaction management in a distributed database is to control the execution of transactions. The purpose of a lock is to ensure that among several nodes that might try to do the same piece of work, only one actually does it (at least only one at a time). That work might be to write some data to a shared storage system. A transaction is a sequence of data operations with the following properties. A distributed transaction is a type of transaction with two or more engaged network hosts. Generally, hosts provide resources, and a transaction manager is responsible for developing and handling the transaction. Incorporating the teachings of Starkey into Lee would produce a multi-user, elastic, on-demand, distributed relational database management system. The database is fragmented into distributed objects called atoms. Any change to a copy of an atom at one location is replicated to all other locations containing a copy of that atom. Transactional managers operate to satisfy the properties of atomicity, consistency, isolation and durability, disclosed by Starkey, (see Abstract). 
Regarding dependent claim(s) 10, the combination of Lee and Starkey disclose the non-transitory computer readable storage medium as in claim 9. Lee further disclose wherein the instructions, when executed by the processing node, further cause the processing node to validate multiple objects represented by the write set data (Lee discloses achieving visibility atomicity under snapshot isolation in a distributed database environment can be difficult because the record versions created by a write transaction and, in some cases, record versions for DDL statements, can be distributed across the nodes. a transaction may include one or more of distributed write operations, a DDL statement for a table that is partitioned across multiple nodes, or DDL statements for tables located at different nodes (e.g., for a database view involving tables located at different database system nodes). A read statement is trying to check/validate the visibility of a record version which was created by a write transaction committed at the same time as the read attempt, (see Lee: Para. 0080-0100 and 0112-0117). Write_set: of a transaction contains all the write operations that Ti performs. This reads on the claim concept of wherein the instructions, when executed by the processing node, further cause the processing node to validate multiple objects represented by the write set data).
Regarding dependent claim(s) 14, the combination of Lee and Starkey disclose the non-transitory computer readable storage medium as in claim 9. Lee further disclose wherein the request comprises a request of a plurality of database transaction requests concurrently processed by the processing node and associated with a plurality of table projections (Lee discloses a database environment 200 having a plurality of database nodes 210 connected through a network 220. A request by a database client to commit the transaction (the network I/O requests made by concurrent transactions). A partitioned table or a database view that is built on tables distributed across multiple node, (see Lee: Para. 0045, 0098-0102, 0109 and 0136). This reads on the claim concept of wherein the request comprises a request of a plurality of database transaction requests concurrently processed by the processing node and associated with a plurality of table projections). 
Regarding Claims 13, (drawn computer readable storage medium): claims 13 is computer readable storage medium claims respectively that correspond to method of claim 4. Therefore, 13 is rejected for at least the same reasons as the method 4.
Regarding independent claim(s) 15, Lee discloses an apparatus comprising: a processor; and a memory to store instructions that, when executed by the processor, cause the processor to: process a transaction request to change a structure of a given database object of a plurality of database objects using optimistic concurrency control (Lee discloses a processing unit can be a general-pwpose central processing unit (CPU), processor in an application-specific integrated circuit (ASIC), or any other type of processor. Processing database transactions that include multiple operations, where at least one of the operations modifies a metadata entity of the database system. Database transactions typically include operations that read, create, or modify data in the database. A plurality of database nodes 210 connected through a network. The database schema is its structure described in a formal language supported by the database management system. Receive a request from the databases client to abort or commit the transaction. The transaction is atomically committed or aborted, as specified by the request. A database transaction is received that includes an operation to modify or delete a metadata entity of the database system (database object in a relational database is a data structure used to either store or reference data). A transaction is received from a database client that includes a first DDL statement and at least one of at least a first DML statement and a least a second DDL statement, which is  statements add, change, and delete. Optimistic concurrency control is a concurrency control method applied to transactional systems such as relational database management systems and software transactional memory, (see Lee: Para. 0028-0045, 0048-0053, 0058, 0059, 0134, 0150 and FIG. 13). This reads on the claim concept of a processor; and a memory to store instructions that, when executed by the processor, cause the processor to: process a transaction request to change a structure of a given database object of a plurality of database objects using optimistic concurrency control),
wherein: data representing the plurality of database objects is stored in a storage shared by a plurality of processing nodes; global metadata represents, for each database object of the plurality of database objects, a version of the database object committed to the storage; and the using of performing the optimistic concurrency control comprises locally modifying the given database object to provide a second database object (Lee discloses a distributed database system allows applications to access data from local and remote databases. A transaction coordinator for distributed transactions. One or more nodes 210 may have shared storage. In a particular example, such as for disaster recovery purposes, a remote instance of the system. An application may connect to any of the database nodes 210 and execute arbitrary read and write transactions. The versions of a single record are chained to each other in a sorted order, such as by their version timestamps. Tables can be partitioned and distributed across multiple database nodes. For example, when a client 260 seeks to access metadata at a worker node 250, the worker node retrieves the corresponding metadata from the coordinator node 240 and caches it locally. The cached metadata for a specific database object will be valid until the next DDL (data definition language) transaction is committed for that particular database object. Receive a request from the databases client to abort or commit the transaction. The transaction is atomically committed or aborted, as specified by the request. A database transaction is received that includes an operation to modify or delete a metadata entity of the database system (database object in a relational database is a data structure used to either store or reference data). A transaction is received from a database client that includes a first DDL statement and at least one of at least a first DML statement and a least a second DDL statement, which is statements add, change/modifying, and delete. Characteristic is that the cost of transaction control operations, such as snapshot timestamp assignment or transaction commit, may become more important for local statements/transactions. The metadata object containers 1234 can be, for example, abstract data types that include data associated with the metadata entity, as well as implementing methods for accessing, updating, or otherwise using the metadata entities (see Lee: Para. 0028-0043, 0048-0061, 0074-007, 0106 and FIG. 7 & 10). 
committing data to the storage representing the second database object in response to determining that a local version of the given database object is at least as recent as the version of the given database object represented by the global metadata (Lee discloses the master node 804 commits the transactions at 842, including updating a global commit timestamp, as shown in table 840. The metadata entity is a first version associated with a first version timestamp. A second version of the metadata entity is created in response to the first DDL statement. A second version timestamp is associated with the second version. The transaction is committed. The first and second versions are concurrently maintained for a time period. The version timestamp is derived from a global synchronization token, such as a transaction commit timestamp, maintained by a central transaction manager (which may be, for example, the coordinator node 240 of FIG. 2). A metadata repository, or catalog, of the master node 804 and the metadata caches of the slave nodes 804, 808, 812 have the content shown in tables 820, 826 where the system has a commit timestamp of 20, a first metadata entity has a version timestamp of 10 and a second metadata entity has a version timestamp of 20. Each node 210 has its own persistency store 230. In some examples, one or more nodes 210 may have shared storage, (see Lee: Para. 0046-0062 and 0114-0117). This reads on the claim concept of committing data to the storage representing the second database object in response to determining that a local version of the given database object is at least as recent as the version of the given database object represented by the global metadata).
However, Lee does not appears to specifically disclose locking the global metadata to prevent changes to the global metadata after the local modification.
In the same field of endeavor, Starkey discloses locking the global metadata to prevent changes to the global metadata after the local modification (Starkey discloses a transaction is a unit of work must be completed in its entirety. A single transaction may include multiple data manipulations. Databases are now judged by a standard that defines ACID properties, namely: atomicity, consistency, isolation and durability. Atomicity guarantees that all transaction tasks will be completed in their entireties. Multi-version concurrency control (MVCC) is an alternative process for assuring concurrency. Locks could be exclusive, or write, locks, or non-exclusive, or read, locks and could be applied to individual records or to pages. The node object 400, like all the atoms, includes a global node ID 400F and a local node ID 400G of the node to which this node is listening. A Master Catalog atom 70 tracks the status of transactional and archival nodes in database system. The pending node indicates the global catalogue address is not present, which means the global catalogue is locked. The pending node is not ready to be distributed to the global address yet. The pending node stores data objects. Database UUI entry 70N contains the universal unique identification for the database. A local catalogue set locks to allow for changes to take place without any influences from the global catalogue/outside automation. Which means the global catalogue is locked. Until the local catalogue updates itself and then releases the lock to broadcast/distribute/global catalogue. All the metadata and data in the database. Each node additionally includes a communications control for establishing a communications path with each other node in the system, (see Starkey: Para. 0061-0071, 0075-0085, 0101, 0120, 0127-0147, 0137, 0161-0164 and FIG. 5-21). This reads on the claim concept of locking the global metadata to prevent changes to the global metadata after the local modification),  
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the database transactions that modify (optimistic concurrency control) of Lee in order to have incorporated the locking a global catalog (distributed database system), as disclosed by Starkey, since both of these are directed to optimistic concurrency model, a violation is considered to have occurred if, after a user receives a value from the database, another user modifies the value before the first user has attempted to modify it. Optimistic concurrency do not lock a row when reading it. When a user wants to update a row, the application must determine whether another user has changed the row since it was read. Optimistic concurrency is generally used in environments with a low contention for data. Optimistic concurrency improves performance because no locking of records is required, and locking of records requires additional server resources. Also, in order to maintain record locks, a persistent connection to the database server is required. Because this is not the case in an optimistic concurrency model, connections to the server are free to serve a larger number of clients in less time. A transaction is a set of related tasks that either succeeds (commit) or fails (abort) as a unit, among other things. A distributed transaction is a transaction that affects several resources. For a distributed transaction to commit, all participants must guarantee that any change to data will be permanent. Changes must persist despite system crashes or other unforeseen events. A connection object will automatically enlist in an existing distributed transaction if it determines that a transaction is active. A transaction is considered to be a local transaction when it is a single-phase transaction and is handled by the database directly. A transaction consists of a single command or a group of commands that execute as a package. Transactions allow you to combine multiple operations into a single unit of work. For example, imagine that an application performs two tasks. First, it updates a table with order information. Second, it updates a table that contains inventory information, debiting the items ordered. If either task fails, then both updates are rolled back. In distributed transactions is particularly applicable when pooling business objects. If a business object is pooled with an open connection, automatic transaction enlistment only occurs when that connection is opened. If multiple transactions are performed using the pooled business object, the open connection for that object will not automatically enlist in newly initiated transactions. A distributed database system allows applications to access data from local and remote databases. The goal of transaction management in a distributed database is to control the execution of transactions. The purpose of a lock is to ensure that among several nodes that might try to do the same piece of work, only one actually does it (at least only one at a time). That work might be to write some data to a shared storage system. A transaction is a sequence of data operations with the following properties. A distributed transaction is a type of transaction with two or more engaged network hosts. Generally, hosts provide resources, and a transaction manager is responsible for developing and handling the transaction. Incorporating the teachings of Starkey into Lee would produce a multi-user, elastic, on-demand, distributed relational database management system. The database is fragmented into distributed objects called atoms. Any change to a copy of an atom at one location is replicated to all other locations containing a copy of that atom. Transactional managers operate to satisfy the properties of atomicity, consistency, isolation and durability, disclosed by Starkey, (see Abstract). 
Regarding dependent claim(s) 18, the combination of Lee and Starkey disclose the apparatus as in claim 15. Lee further disclose wherein the instructions, when executed by the processor, further cause the processor to commit the second database object based on a version number of the given database object being the same as a version number of the given database object represented by the global metadata (Lee discloses processing database transactions that include multiple operations, where at least one of the operations modifies a metadata entity of the database system. The record versions created by a write transaction and, in some cases, record versions for DDL statements, can be distributed across the nodes. The version store 330 can store the metadata entity versions 355, which can be similar to the record versions or do not have their version timestamps yet, because their write transactions are not yet committed. A version chain store 330 holds three database records, Record 1, Record 2, and Record 3, each with own version chain of record versions 335. Each record version 335 includes a version timestamp. The database system is distributed between a master node and one or more slave nodes. A distributed database system allows applications to access data from local and remote databases, (see Lee: Para. 0045-0062, 0063-0069 and 0075-0080). This reads on the claim concept of wherein the instructions, when executed by the processor, further cause the processor to commit the second database object based on a version number of the given database object being the same as a version number of the given database object represented by the global metadata). 
Regarding dependent claim(s) 19, the combination of Lee and Starkey disclose the apparatus as in claim 15. Lee further disclose wherein the instructions, when executed by the processor, further cause the processor to acquire a local metadata lock on the given database object prior to the local modification (Lee discloses in transactions that include multiple operations and distributed databases globally and the transactions between the local and the distributed databases globally with different version timestamps that store active timestamps based on the active transactions each with their own transaction context entry. The local database will not be updated until it is modified and distributed globally, (see Lee: Para. 0045-0063, 0072-0077 and 0101-0104). This reads on the claim concept of wherein the instructions, when executed by the processor, further cause the processor to acquire a local metadata lock on the given database object prior to the local modification). 
Regarding dependent claim(s) 20, the combination of Lee and Starkey disclose the apparatus as in claim 15. Lee further disclose wherein the storage comprises a column based storage (Lee discloses For example, depending on whether the corresponding table is a row store or a column store, both of which may be supported in a single database system, the storage layout of the record versions may be different. Column stores are relational databases that store data by column, (see Lee: Para. 0068). 
Regarding Claim 17, (drawn apparatus): claims 17 is apparatus claims respectively that correspond to method of claims 3. Therefore, 17 is rejected for at least the same reasons as the method 3. 
Claims 2, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0322156 A1, hereinafter Lee), in view of Starkey (US 2011/0231447 A1, hereinafter Starkey) and in view of Norcott et al. (US 6,999,977 B1, hereinafter Norcott).  
Regarding dependent claim(s) 2, the combination of Lee and Starkey disclose the method as in claim 1. However, the combination of Lee and Starkey do not appear to specifically disclose wherein: the first database object comprises a table; and the local modification comprises adding a column to the table. 
In the same field of endeavor, Norcott discloses wherein: the first database object comprises a table; and the local modification comprises adding a column to the table (Norcott discloses a typical approach for capturing the changed data to OLTP system database tables is to add a column to the OLTP system database tables to store a timestamp or a sequence number and conditionally extract the data that has the newest timestamps or sequence numbers. E.g. adding the extra column to hold the timestamp to track the changes. The data containers are referred to as tables, the records are referred to as rows, and the fields are referred to as columns. That all 10 new change data added to the change tables in the same change set (e.g. change tables 211, 213 of change set 210) are added at the same time, e.g. the modifications to these changes tables are performed in the same transaction and committed, (see Norcott: Col. 5 line 1-67, Col. 6 line 1-67, Col. 7 line 1-67, Col. 8 line 1-67 and FIG. 2-5). This reads on the claim concept of wherein: the first database object comprises a table; and the local modification comprises adding a column to the table).  
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the database transactions that modify (optimistic concurrency control) and locking a global catalog (distributed database system) of Lee and Starkey in order to have incorporated the adding column to the table, as disclosed by Norcott, since both of these are directed to add a column in a table in datbase, we can use ALTER command with add column command. First, let us create a table with columns Id and Name. After that, we will add column name Age and Address with the help of ALTER command. A database attribute is a column name and the content of the fields under it in a table. Attributes are defined in terms of their domain. A domain defines the allowable values that an attribute can contain. This includes its data type, length, values, and other details. In order to be able to add and manipulate data, you first have to create a database. You're creating just a container in which you will add tables. Creating a table is more involved and offers many choices. There are several types of tables from which to choose, some with unique features. When creating tables, you must also decide on the structure of each table: the number of columns, the type of data each column may hold, how the tables will be indexed, and several other factors. For each table, the number of columns it should contain, as well as the column names. For each column, what kind of data is to be stored. A database design best practice. Best practice is to specify the order in which the columns are returned at the application and query level. You should not rely on the use of SELECT * to return all columns in an expected order based on the order in which they are defined in the table. Always specify the columns by name in your queries and applications in the order in which you would like them to appear. Modifying the data type of a column that already contains data can result in the permanent loss of data when the existing data is converted to the new type. In addition, code and applications that depend on the modified column may fail. These include queries, views, stored procedures, user-defined functions, and client applications. Note that these failures will cascade. For example, a stored procedure that calls a user-defined function that depends on the modified column may fail. Carefully consider any changes you want to make to a column before making it. Optimistic concurrency improves performance because no locking of records is required, and locking of records requires additional server resources. Also, in order to maintain record locks, a persistent connection to the database server is required. Because this is not the case in an optimistic concurrency model, connections to the server are free to serve a larger number of clients in less time. A transaction is a set of related tasks that either succeeds (commit) or fails (abort) as a unit, among other things. A distributed transaction is a transaction that affects several resources. Incorporating the teachings of Norcott into Lee and Starkey would produce change data captured is disclosed, in which modifications made to on-line transaction processing (OLTP) tables (e.g. inserts, updates, and deletes) are maintained in a database object, referred to as a change table, as disclosed by Norcott, (see Abstract).  
Regarding Claims 12, (drawn computer readable storage medium): claims 12 is computer readable storage medium claims respectively that correspond to method of claim 2. Therefore, 12 is rejected for at least the same reasons as the method 2.
Regarding Claims 16, (drawn apparatus): claims 16 is apparatus claims respectively that correspond to method of claim 2. Therefore, 16 is rejected for at least the same reasons as the method 2.
Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0322156 A1, hereinafter Lee), in view of Starkey (US 2011/0231447 A1, hereinafter Starkey) and in view of Lin et al. (US 2008/0294648 A1, hereinafter Lin).  
Regarding dependent claim(s) 7, the combination of Lee and Starkey disclose the method as in claim 1. However, the combination of Lee and Starkey do not appear to specifically disclose wherein the locking of the first database object comprises acquiring an ownership lock on the first database object.
In the same field of endeavor, Lin discloses wherein the locking of the first database object comprises acquiring an ownership lock on the first database object (Lin discloses a lock master at one of the plurality of nodes for regulating access to data objects in cache at the plurality of nodes; submitting a lock request for a given data object requested at a first node of the distributed database system to the lock master, the lock request including an address to which the given data object is to reside at the first node. A first database server having a data structure in cache in response to a request for the data structure from a second database server; providing the request for the data structure to the first database server; in response, sending the data structure and a message containing an address where the data structure needs to be copied on the second database server to the second database server; and receiving the data structure at the second database server using the data structure address included with the message. Local Lock Manager supports logical lock, physical lock and object lock API for local clients, manages local lock queues with task ownership, (see Lin: Para. 0053-0072, 0082-0099, 0111-0120 and 0239-0245). This reads on the claim concept of wherein the locking of the first database object comprises acquiring an ownership lock on the first database object). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the database transactions that modify (optimistic concurrency control) and locking a global catalog (distributed database system) of Lee and Starkey in order to have incorporated the lock owners, as disclosed by Lin, since both of these are directed to Locking is the way that SQL Server manages transaction concurrency. Essentially, locks are in-memory structures which have owners, types, and the hash of the resource that it should protect. A lock as an in-memory structure is 96 bytes in size. Requires that a transaction that involves two or more discrete parts of information must commit all parts or none, requires that a transaction must create a valid state of new data, or it must roll back all data to the state that existed before the transaction was executed, requires that a transaction that is still running and did not commit all data yet, must stay isolated from all other transactions and requires that committed data must be stored using method that will preserve all data in correct state and available to a user, even in case of a failure. This lock type, when imposed, will ensure that a page or row will be reserved exclusively for the transaction that imposed the exclusive lock, as long as the transaction holds the lock. The exclusive lock will be imposed by the transaction when it wants to modify the page or row data, which is in the case of DML statements DELETE, INSERT and UPDATE. An exclusive lock can be imposed to a page or row only if there is no other shared or exclusive lock imposed already on the target. This practically means that only one exclusive lock can be imposed to a page or row, and once imposed no other lock can be imposed on locked resources. Optimistic concurrency improves performance because no locking of records is required, and locking of records requires additional server resources. Also, in order to maintain record locks, a persistent connection to the database server is required. Because this is not the case in an optimistic concurrency model, connections to the server are free to serve a larger number of clients in less time. During the transaction, Owner_1 requests a lock, and later so does Owner_2. When the update process is called, the lock including Owner_2 is passed on to the update process. An update work process is started, like a dialog work process, with 2 owners and has 3 owners until the update process ends. All of the locks are released with an implicit DEQUEUE_ALL at the end of the update, at the latest. Locking ownership unlocks the copy of the document in the current share, locks the copy at all other shares, and prevents other shares from taking ownership of the document. It also updates the status information that is shown at all collaborating shares. Incorporating the teachings of Lin into Lee and Starkey would produce a distributed database system providing data and space management methodology, as disclosed by Lin, (see Abstract).   
Regarding Claims 11, (drawn computer readable storage medium): claims 11 is computer readable storage medium claims respectively that correspond to method of claim 7. Therefore, 11 is rejected for at least the same reasons as the method 7.  
                                                                  Examiner's Notes
Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner and the additional related prior arts made of record that are considered pertinent to applicant's disclosure to further show the general state of the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOHANES Demiss KELEMEWORK whose telephone number is (571)272-8772.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOHANES D KELEMEWORK/Examiner, Art Unit 2164                                                                                                                                                                                                        
/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164